                 Case 1:21-cv-02582-RA Document 12 Filed 07/14/21 Page 1 of 1
                                                                                     108-26 64th Ave n u e , Se con d Flo o r

                                                                                     Fore st Hills, NY 11375

                                                                                     Te l.: 929.324.0717

Ma r s Kh a im o v La w , PLLC                                                       E-m a il: m a rskh a im o vla w@gm a il.com




     VIA ECF                                                                              July 14, 2021
     Hon . Ju d ge Ab ra m s
     Un ite d Sta te s District Ju d ge
     So u th e rn District o f Ne w Yo rk
     40 Ce n tre Stre e t
     Ne w York, NY 10007


             Re :    Qu e za d a v. Slid e b e lts In c.; Ca se No: 1:21-cv-02582-RA


     To th e Ho n ora b le Ju d ge Ab ra m s,


             Th e u n d e rsign e d re p re se n ts Pla in tiff Jose Qu e za d a (h e re in a fte r “Pla in tiff”) in
     th e a b ove -re fe re n ce d m a tte r.
             Th is Le tte r is su b m itte d in re sp o n se to th e Cou rt’s Ju n e 10, 2021, Ord e r
     d ire ctin g Pla in tiff to m ove for a d e fa u lt ju d gm e n t b y Ju ly 10, 2021.
             By wa y of b a ckgrou n d , th is m a tte r h a s b e e n p e n d in g b e fore th e Cou rt sin ce
     Ma rch 25, 2021, a n d wh ile De fe n d a n t wa s p rop e rly se rve d (a n d Affid a vit of Se rvice
     file d o n th e d ocke t), De fe n d a n t fa ile d to a p p e a r or oth e rwise re s p on d .
             Pla in tiff is in th e p roce ss of ob ta in in g a Ce rtifica te of De fa u lt fro m th e Cle rk
     o f th e Cou rt a n d will p rom p tly b e filin g a Motio n for De fa u lt Ju d ge m e n t in
     a ccord a n ce with th e Cou rt’s In d ivid u a l Ru le s.
             As su ch , Pla in tiff is re q u e stin g 15 d a ys in wh ich to a tte m p t to co n ta ct
     De fe n d a n t or in th e a lte rn a tive , m ove for De fa u lt Ju d gm e n t.
             Co u n se l for Pla in tiff a p ologize s for th e d e la y in re q u e stin g a n e xte n sion a n d
     is d e te rm in e d to re sp on d to a ll Ord e rs m ovin g forwa rd in a tim e ly m a n n e r.


             Th a n k you for th e co n sid e ra tion of Pla in tiff’s re q u e st.
Application granted.                                                                You rs sin ce re ly,
SO ORDERED.                                                                         /s/Mars Khaimov



___________________
Ronnie Abrams, U.S.D.J.
July 15, 2021
